695 N.W.2d 65 (2005)
DEYO
v.
DEYO.
No. 126795.
Supreme Court of Michigan.
April 1, 2005.
SC: 126795. COA: 245210.
On order of the Court, the application for leave to appeal the May 25, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed whether the Court of Appeals erred in its finding that the defendant "contributed to the acquisition, improvement, or accumulation of the property." MCL 552.401. See Dart v. Dart, 460 Mich. 573, 597 N.W.2d 82 (1999), and Reeves v. Reeves, 226 Mich.App. 490, 575 N.W.2d 1 (1997). The parties may file supplemental briefs within 28 days of the date of this order.